Title: [March 1772]
From: Washington, George
To: 




Mar. 1st. Reachd Colo. Bassetts from Todds Bridge by 12 Oclock. Stayd there the remainder of the day.


   
   GW crossed the Pamunkey River at Ruffin’s ferry (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 3).



 


2. Set out for Williamsburg and got in about 12 Oclock. Dined at the Speakers and supd at the Treasurers.


   
   Because the House of Burgesses met only briefly this morning, GW probably did not renew his burgess oaths until the next day (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 204). This session of the assembly had already met for three weeks and was to continue for another six.



   
   GW lodged with Edward Charlton, whose two-story frame house stood almost directly across Duke of Gloucester Street from the Raleigh Tavern (WILLIAMSBURGColonial Williamsburg Official Guidebook: Containing a brief History of the City and Descriptions of more than One Hundred Dwelling-Houses, Shops & publick Buildings, fully illustrated. Also a large Guide-Map. Williamsburg, Va., 1970., 17). A wigmaker in Williamsburg for many years, Charlton had not advertised himself as a tavern keeper and was apparently renting private rooms in his house only during public times. His brother, Richard Charlton, had operated a regular Williamsburg tavern during the late 1760s, but there is no indication that his tavern was in business at this time (see main entry for 4 May 1768). Edward Charlton’s wife, Jane Hunter Charlton, was a milliner who often furnished Mrs. Washington and Patsy Custis with various goods.



 


3. Dined and Supd at the Governors.


   
   GW today was reappointed to the standing committees of privileges and elections, propositions and grievances, and religion, and was one of a committee of three appointed to review a petition for financial relief from John Robinson, a disabled veteran of the Virginia Regiment (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 204).



 


4. Dined at the Attorneys and Spent the Evening at the Governors.



   
   In the House of Burgesses today GW reported committee approval of John Robinson’s claim; he should be allowed £5 “for his present Relief” plus an annuity of £6 for life. The house promptly agreed to this proposal, and GW was ordered to take the resolution to the council for its concurrence, which it gave on 11 Mar. Later in today’s proceedings a petition for relief was received from a second disabled veteran, Philip Hand. A new committee, again including GW, was appointed to consider his claim (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 209–10, 234).



 


5. Dined at Mrs. Dawson’s and Spent the Evening in my own Room.
 


6. Dined and Spent the Evening at the Treasurer’s.
 


7. Took an early Dinner at Mrs. Dawson’s and went up to Colo. Bassetts with him in the Afternoon.
 


8. At Colo. Bassetts all day.
 


9. Returnd to Williamsburg by 12 Oclock and Dined at the Club at Mrs. Campbells.
 


10. Dined and Spent the Evening at the Palace.
 


11. Dined and Spent the Evening at the Club at Mrs. Campbells.


   
   Earlier in this session of the burgesses, the house had ordered its committee on propositions and grievances to prepare a bill empowering two planters to erect gates on public roads that crossed their property to public ferries. Today the committee was further instructed to include GW, Burwell Bassett, and Joseph Cabell in the bill. GW was to be permitted to “Keep a Gate or Gates, on his Land, across the Road leading to Posey’s Ferry, on Potowmack River,” while Bassett was to be allowed the same privilege on the road to the Brick House ferry on York River and Cabell on the road to his ferry on the James (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 198, 235).



 


12. Dined at the Club and went to the Play.


   
   The play was presented by David Douglass’s American Company, which came to Williamsburg for the spring season, from the convening of the General Assembly in early February through the April session of the General Court (RANKINHugh F. Rankin. The Theater in Colonial America. Chapel Hill, N.C., 1960., 165).



 


13. Dined at the Club and Spent the Evening at Southalls.


   
   The House of Burgesses today referred a bill for docking the entail on some land owned by John Hancock of Princess Anne County to a special committee of five members, of which GW was one (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 241–42).



 



14. Dined at the Club & Spent the Evening there also.
 


15. Dined at the Speakers & Spent the Evening at my own lodgings.
 


16. Dined at the Club, & spent the Evening there also.
 


17. Dined at the Club and went to the Play in the Afternoon.
 


18. Dined at the Club and Spent the Evening at the Burgesses Ball in the Capitol.


   
   On this day the burgesses received a petition from several “Inhabitants and Freeholders of the County of Frederick,” requesting passage of an act for improving “the Navigation of the River Potowmack from Tide-Water to Fort Cumberland.” Such improvement, the petitioners argued, “would be productive of great Advantage, not only to those who are settled upon the adjacent Lands, but to the whole Colony, by introducing a most extensive Trade.” Financing could be obtained from any of three sources: public tax money, private venture capital, or public subscription of private capital. According to usual procedure, the petition was referred for study to the committee on propositions and grievances. Other business before the house today included a report from the committee on John Hancock’s bill that the bill’s allegations were true (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 252–53).



   
   The burgesses’ ball was briefly noted the following day in Purdie and Dixon’s Virginia Gazette: “Last Night there was a Ball and elegant Entertainment at the Capitol, given by the gentlemen of the Honourable the House of Burgesses to his Excellency the Governour and the People of Rank in this City.”



 


19. Dined at Mrs. Dawsons & went to the Play in the Evening.
 


20. Dined at Mrs. Amblers and Spent the Evening at Southalls.


   
   Mary Cary Ambler had a town house in Williamsburg, where GW apparently dined with her on this day, but her principal residence was at her plantation about seven miles away on Jamestown Island.



 


21. Dined at the Club & Spent the Evening there also.


   
   The burgesses today passed an act to divide Frederick County into three counties: the northernmost portion to be called Berkeley County, the central portion Frederick County, and the southernmost portion Dunmore County. By this act, which the council approved two days later, GW’s Bullskin Run lands became part of Berkeley County (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 262, 268; HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:597–99).



 


22. Went over to Colo. Warner Lewis’s in Gloucester. Dined & Lodged there.



   
   GW crossed the York River on the ferry running between Yorktown and Gloucester (Tindall’s) Point (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 4).



 


23. Returnd to Williamsburg before 10 Oclock and dined at the Club & Spent the Evening at the same.
 


24. Dined at the Club & Spent the Evening at Mr. Andersons.
 


25. Dined at Mr. Lewis Burwells and went to the Play.
 


26. Dined at the Club and went to the Play.


   
   GW is here attending the local premiere of the “new Comedy . . . A Word to the Wise,” by Hugh Kelly (1739–1777). It was received, reported Purdie and Dixon’s Virginia Gazette a week later, “with the warmest Marks of Approbation.” The newspaper went on to comment: “If the comick Writers would pursue Mr. Kelly’s Plan, and present us only with moral Plays, the Stage would become (what it ought to be) a School of Politeness and Virtue.”



 


27. Dined at the Club and Spent the Evening in my own Room.
 


28. Dined at the Club and Spent the Evening at Mrs. Campbells.
 


29. Dined at Mrs. Dawsons and Spent the Evening at My Own Lodgings.
 


30. Dined and Spent the Eveng. at Mrs. Campbells.


   
   In the House of Burgesses today John Hancock’s bill was passed (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 280, 289).



 


31. Dined at Mrs. Campbells & spent the Evening there also.
